PER CURIAM.
The order appealed from is reversed, and the cause remanded for reconsideration in light of our opinion in City of Tampa v. Bartley, 413 So.2d 1280 (Fla. 1st DCA 1982).1
Should the deputy find it necessary to take additional testimony in order to determine that portion of the employer’s contribution to the claimant’s pension plan attributable to the longevity benefits which have not yet vested, he is free to do so.
REVERSED and REMANDED.
LARRY G. SMITH, JOANOS and THOMPSON, JJ., concur.

. Filed after entry of the order appealed from.